Order entered October 3, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01119-CV

                           IN RE: BOBBY DUNCAN, Relator

                Original Proceeding from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-53157-2014

                                        ORDER
                       Before Justices Bridges, Myers, and Whitehill

       Based on the Court’s opinion of this date, we DENY relator’s September 20, 2016

petition for writ of mandamus. We ORDER relator to bear the costs, if any, of this original

proceeding.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE